DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,10,11,18,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Soolari et al (“Orthodontic Forced Eruption A Team Approach In Aesthetic Treatment”) (previously cited) in view of Allesee 5464347 (newly cited) and Chung 20080108008 (previously cited).

With regard to claims 1,10,19,20, Soolari et al disclose a method of restoring an improper morphology of alveolar bone around a tooth in a patient. See page 114, first column which discusses severe bone loss (deficiency) around diseased teeth. Soolari also disclose the steps of applying a bracket to a tooth, the bracket having a substantially vertical element (see fig. 5) and installing an archwire within a slot of the bracket (see figure 5). A mechanical torqueing stimulus is thus initiated on the root of the tooth (see fig. 5, captioned to indicate that the maxillary left canine is “rotated”) to induce the tooth to move along an eruption path that uprights the root of the tooth causing orthoeruption. See page 114, column 2. This corrects the position of the tooth and restores the morphology of the alveolar bone, thus remodeling and restoring the dental arch. See page 114, first column, second full paragraph, last three lines, which discusses producing new alveolar bone.  
With regard to the newly presented limitations in claims 1 and 10, of the torqueing stimulus being on an apex of the root of the tooth from the onset of orthodontic treatment, it is clear that any torqueing stimulus provided by the Soolari et al method, would inherently include the torqueing stimulus being applied to the apex of the root of the tooth, since any torque would be applied to the entire tooth and root.  Regarding the limitation “onset of orthodontic treatment”, it is clear that the torqueing stage disclosed by Soolari et al constitutes an “orthodontic treatment” by itself.
Soolari et al do not specifically disclose the bracket comprising a rectangular cross section slot.  It is noted that Soolari et al do disclose that a 0.016 x 0.022 in archwire may be used to provide for ortho eruption.  
Allesee discloses an orthodontic bracket having a rectangular archwire slot 30 and a complimentary shaped archwire 40 for use therewith.  Allesee discloses that the bracket/archwire allows for applying torqueing forces (abstract).
It would have been obvious to one skilled in the art to use the Allesee bracket in the method as disclosed by Soolari et al, if one wished to provide a bracket/archwire capable of providing torqueing forces in the method as disclosed by Soolari et al.

Soolari et al/Allesee do not disclose applying a force to the bracket by attaching a force transmitting member to the bracket. 
Chung discloses orthodontic brackets 56 that include force transmitting members that couple an archwire thereto. See fig.5. Chung also notes in the disclosure that upon movement of the tooth by the bracket forces, alveolar bone remodels around the tooth. See paragraph 3, last three lines.

It would have been obvious to one skilled in the art to use a bracket with a separate ligating (force transmitting) member, in the method of restoring improper morphology of alveolar bone of Soolari et al/Allesee, in view of the teaching of Chung that brackets with separate force transmitting members may be used in procedures that result in remodeling of alveolar bone.

With regard to claim 2, note that Soolari et al discloses the morphology to be a deficiency in alveolar bone. See page 114, first column. 

With regard to claim 11, note that Soolari et al disclose that interproximal enamel reduction of the width of at least one of a plurality of upper teeth such that a space is created and then closed.  This occurs as the tooth is uprighted.  See figure 9 of Soolari et al.
With regard to claim 18, since a rectangle includes a square in it’s definition, Allesee also discloses a square archwire.


Allowable Subject Matter
Claims 3-9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,10,11,18-20 have been considered but are moot in view of the newly presented grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772